Matter of Town of Farmersville v New York State Bd. On Elec. Generation Siting & The Envt., Alle-Catt Wind Energy, LLC (2021 NY Slip Op 06222)





Matter of Town of Farmersville v New York State Bd. On Elec. Generation Siting & The Envt., Alle-Catt Wind Energy, LLC


2021 NY Slip Op 06222


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, LINDLEY, TROUTMAN, AND WINSLOW, JJ.


686 OP 20-01406

[*1]IN THE MATTER OF TOWN OF FARMERSVILLE, PETITIONER,
vNEW YORK STATE BOARD ON ELECTRIC GENERATION SITING AND THE ENVIRONMENT, ALLE-CATT WIND ENERGY, LLC, STATE OF NEW YORK, JOHN DOE CORPORATIONS AND JOHN DOES, RESPONDENTS. (PROCEEDING NO. 2.) 


THE ZOGHLIN GROUP, PLLC, ROCHESTER (BENJAMIN E. WISNIEWSKI OF COUNSEL), FOR PETITIONER. 
ROBERT A. ROSENTHAL, GENERAL COUNSEL, ALBANY (JOHN C. GRAHAM OF COUNSEL), FOR RESPONDENT NEW YORK STATE BOARD ON ELECTRIC GENERATION

 

	Proceeding pursuant to Public Service Law § 170 (1) (initiated in the Appellate Division of the Supreme Court in the Fourth Judicial Department) to annul a determination granting a Certificate of Environmental Compatibility and Public Need, and for other relief. 
It is hereby ORDERED that the determination is unanimously confirmed without costs and the petition is dismissed.
Same memorandum as in Matter of Coalition of Concerned Citizens v New York State Bd. on Elec. Generation Siting & Envt. ([proceeding No. 1] — AD3d — [Nov. 12, 2021] [4th Dept 2021]).
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court